September 25, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
        GREGORY R. MATTOX AND BARBARA WILKERSON, Appellants

NO. 14-11-00383-CV                          V.

 COUNTY COMMISSIONERS’ COURT, GRIMES COUNTY, BETTY SHIFLETT,
GRIMES COUNTY JUDGE, JOHN BERTLING, COUNTY COMMISSIONER PCT 1,
       AND PAM FINKE, COUNTY COMMISSIONER PCT 4, Appellees
                 ________________________________

        This cause, an appeal from the trial court’s judgment, signed April 7, 2011, was
heard on the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment REVERSED to the extent that the trial court
ordered that the cause be remanded to the Grimes County Commissioners Court, and we
REMAND the cause to the trial court for proceedings consistent with this court’s opinion
of September 25, 2012. We further order that all costs incurred by reason of this appeal
be paid by Appellees, COUNTY COMMISSIONERS’ COURT, GRIMES COUNTY,
BETTY SHIFLETT, GRIMES COUNTY JUDGE, JOHN BERTLING, COUNTY
COMMISSIONER PCT 1, AND PAM FINKE, COUNTY COMMISSIONER PCT 4,
jointly and severally. We further order this decision certified below for observance.